[Cite as Pettay v. Adtalem Global Edn., Inc., 2022-Ohio-3015.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Tom A. Pettay,                                         :

                 Plaintiff-Appellant,                  :
                                                                       No. 21AP-508
v.                                                     :            (C.P.C. No. 20CV-3267)

Adtalem Global Education, Inc. et al.,                 :           (REGULAR CALENDAR)

                 Defendants-Appellees.                 :



                                            D E C I S I O N

                                     Rendered on August 30, 2022


                 On brief: Law Offices of Russell A. Kelm, and Russell A.
                 Kelm, for appellant.

                 On brief: Seyfarth Shaw LLP, Jennifer A. Riley, Emily C.
                 Kesler; Zashin & Rich Co., L.P.A., and Drew C. Piersall, for
                 appellees. Argued: Emily C. Kesler.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Plaintiff-appellant, Tom A. Pettay, appeals a judgment of the Franklin County
Court of Common Pleas that dismissed the complaint he filed against defendants-appellees,
Adtalem Global Education, Inc.; Cogswell Education, LLC; Galen H. Graham; Marilyn K.
Wiggam; and Darryl W. Field. For the following reasons, we reverse that judgment in part
and remand this case to the trial court for further proceedings.
        {¶ 2} On May 19, 2020, Pettay filed a complaint alleging a claim against all
defendants for retaliation in violation of R.C. 4112.02(I) and former R.C. 4112.99, and a
claim that defendants Cogswell, Graham, Wiggam, and Field aided and abetted retaliation
in violation of R.C. 4112.02(J) and former R.C. 4112.99. According to his complaint, Pettay
No. 21AP-508                                                                                           2

initially asserted an age discrimination employment action against defendants in 2016, but
lost on summary judgment.1 Following the grant of summary judgment to defendants,
Pettay's counsel advised defendants' counsel that he
                always opposed the recovery of the costs of depositions and
                would do so to the Ohio Supreme Court level if necessary, that
                the issue [of whether a prevailing party could recover the cost
                of deposition transcripts] was presently before the Ohio
                Supreme Court awaiting decision in another case, and that it
                made no sense to spend $20,000 to $40,000 in legal fees to
                recover $4,000 in costs unless the true motive was retaliation.

(Compl. at ¶ 8.) Nevertheless, defendants filed a motion asking the trial court to award
them $4,004.39 for the cost of deposition transcripts used in support of summary
judgment. The trial court granted defendants' motion. Pettay appealed the trial court's
ruling awarding defendants the cost of the deposition transcripts to this court.
        {¶ 3} While Pettay's appeal was pending, the Supreme Court of Ohio decided
Vossman v. Airnet Sys., Inc., 159 Ohio St.3d 529, 2020-Ohio-872. In Vossman, the
Supreme Court held that the costs of deposition transcripts were not recoverable costs
under Civ.R. 54(D) and R.C. 2303.21. Id. at ¶ 2. Pettay alleges that, in response to the
Vossman decision, "defendants filed [three] motions in the trial and appellate courts, none
of which had any sound basis in Ohio law, seeking to avoid a Court of Appeals reversal on
this issue in the pending case." (Compl. at ¶ 15.)
        {¶ 4} Pettay characterizes defendants' motions related to the costs issue as
"frivolous." Id. at ¶ 18. Pettay contends that, even before Vossman, the Supreme Court had
disallowed deposition transcript costs in Williamson v. Ameritech Corp., 81 Ohio St.3d 342
(1998). Finally, Pettay alleges that
                [t]here is no business reason why a party would spend tens of
                thousands of dollars to recover $4,000 in deposition transcript
                costs from an hourly warehouse worker, other than to retaliate
                by litigation against a former employee who had the audacity
                to file a discrimination case, and to try to make an example of
                him to discourage other prospective plaintiffs from asserting
                their rights, which could come at a considerable cost to them if
                they did so.

1To clarify, in the age discrimination employment action, Pettay sued the individual defendants and DeVry
University, Inc., a wholly owned subsidiary of Adtalem. The May 19, 2020 complaint states that Cogswell
purchased DeVry from Adtalem in 2019.
No. 21AP-508                                                                              3

(Compl. at ¶ 17.)
       {¶ 5} In response to Pettay's complaint, defendants moved for a dismissal pursuant
to Civ.R. 12(B)(6). In relevant part, defendants argued that Pettay could not establish all
the elements necessary to prove retaliation because Pettay had no evidence that defendants
took any adverse employment action against him. In the complaint, Pettay admitted that
his employment had terminated in 2016, but the cost-related litigation did not occur until
2019 and 2020. Defendants argued that, as a former employee, Pettay could not show that
the alleged retaliatory conduct adversely affected the terms and conditions of his
employment.
       {¶ 6} In a decision and entry issued October 4, 2021, the trial court granted
defendants' motion and dismissed Pettay's complaint. Pettay now appeals that judgment,
and he assigns the following error:
              THE TRIAL COURT ERRED IN HOLDING THAT THE ANTI-
              RETALIATION PROVISIONS OF R[.]C[.] 4112.02(I) DO NOT
              PROTECT FORMER EMPLOYEES.

       {¶ 7} Initially, we must address defendants' argument that Pettay's assignment of
error fails to actually challenge the trial court's holding. On appeal, Pettay contends the
trial court erred in holding that R.C. 4119.02(I) does not protect former employees. The
trial court held Pettay did not state a claim for retaliation because none of the alleged
retaliatory actions could adversely affect the terms and conditions of his employment, given
that he was no longer employed when those actions occurred. Comparing the assignment
of error to the trial court's holding, we conclude that the assignment of error adequately
contests the holding.
       {¶ 8} A motion to dismiss for failure to state a claim upon which relief can be
granted tests the sufficiency of the complaint. Volbers-Klarich v. Middletown Mgt., Inc.,
125 Ohio St.3d 494, 2010-Ohio-2057, ¶ 11. In construing a complaint upon a Civ.R. 12(B)(6)
motion, a court must presume that all factual allegations in the complaint are true and make
all reasonable inferences in the plaintiff's favor. Id. at ¶ 12; LeRoy v. Allen, Yurasek &
Merklin, 114 Ohio St.3d 323, 2007-Ohio-3608, ¶ 14. " '[A]s long as there is a set of facts,
consistent with the plaintiff's complaint, which would allow the plaintiff to recover, the
court may not grant a defendant's motion to dismiss.' " Cincinnati v. Beretta U.S.A. Corp.,
95 Ohio St.3d 416, 2002-Ohio-2480, ¶ 5, quoting York v. Ohio State Hwy. Patrol, 60 Ohio
No. 21AP-508                                                                                  4

St.3d 143, 144 (1991). Appellate court review of a trial court's decision to dismiss a claim
pursuant to Civ.R. 12(B)(6) is de novo. Ohio Bur. of Workers' Comp. v. McKinley, 130 Ohio
St.3d 156, 2011-Ohio-4432, ¶ 12.
       {¶ 9} In the case at bar, Pettay argues that the trial court erred in dismissing his
retaliation claim on the basis that the retaliation he alleged did not occur during his
employment. We agree.
       {¶ 10} To prove a claim a retaliation in violation of R.C. 4112.02(I), a plaintiff must
demonstrate: "(1) [he] engaged in a protected activity, (2) the defending party was aware
that the [plaintiff] had engaged in that activity, (3) the defending party took an adverse
employment action against the employee, and (4) there is a causal connection between the
protected activity and adverse action." Greer-Burger v. Temesi, 116 Ohio St.3d 324, 2007-
Ohio-6442, ¶ 13. Although the third element requires proof of an "adverse employment
action," the Supreme Court of Ohio interprets "adverse employment action" extremely
broadly in relation to retaliation claims. As the Supreme Court explained, "the adverse
action need not be employment-related, so the filing of a lawsuit or a counterclaim can
constitute an adverse employment action * * *." Id. at ¶ 13, fn. 2. In so holding, the Supreme
Court followed Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006), which held
that Title VII's antiretaliation provision "is not limited to discriminatory actions that affect
the terms and conditions of employment." Id. at 64. Rather, "[t]he scope of [that]
antiretaliation provision extends beyond workplace-related or employment-related
retaliatory acts and harm." Id. at 67.
       {¶ 11} Given the holding in Greer-Burger, the filing of a motion for costs and the
subsequent litigation regarding that motion may constitute an adverse employment action,
even though that litigation occurred years after the employee was terminated. The trial
court, therefore, erred in granting defendants' motion to dismiss Pettay's claim for
retaliation in violation of R.C. 4112.02(I) and former R.C. 4112.99. Accordingly, we sustain
Pettay's sole assignment of error.
       {¶ 12} Defendants urge us to affirm the trial court's judgment on three different
grounds that the trial court did not address in its decision. We decline to address those
alternative grounds in the first instance. "[A]n appellate court limits its review to issues
actually decided by the trial court in its judgment." Lycan v. Cleveland, 146 Ohio St.3d 29,
No. 21AP-508                                                                                 5

2016-Ohio-422, ¶ 21; accord Young v. Univ. of Akron, 10th Dist. No. 06AP-1022, 2007-
Ohio-4663, ¶ 22 ("Generally, appellate courts do not address issues which the trial court
declined to consider."); Crestmont Cleveland Partnership v. Ohio Dept. of Health, 139 Ohio
App.3d 928, 935 (10th Dist.2000) ("Appellate courts also do not address issues that the
trial court declined to consider. * * * In such a situation, the appellate court should reserve
judgment until such time as the undecided issues are considered by the trial court and that
decision is appealed."). We leave it to the trial court to first determine the merits of
defendants' arguments if defendants choose to assert those arguments on remand.
       {¶ 13} For the foregoing reasons, we sustain Pettay's sole assignment of error, and
we reverse the October 4, 2021 judgment to the extent that it dismissed Pettay's claim for
retaliation in violation of R.C. 4112.02(I) and former R.C. 4112.99. We remand this matter
to the Franklin County Court of Common Pleas for further proceedings consistent with law
and this decision.
                                                                 Judgment reversed in part;
                                                                          cause remanded.

                        BEATTY BLUNT and MENTEL, JJ., concur.